In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1305 
DONALD LEE MCDONALD, 
                                                  Plaintiff‐Appellant, 

                                  v. 

GEORGE ADAMSON, CHAPLAIN, 
ET AL., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 13‐cv‐2262 — Joan B. Gottschall, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 22, 2016 — DECIDED OCTOBER 17, 2016 
                ____________________ 

   Before BAUER, POSNER, and MANION, Circuit Judges. 
   MANION, Circuit Judge. In 2013, Illinois state prison inmate 
Donald McDonald filed what should have been a typical fed‐
eral constitutional suit under 42 U.S.C. § 1983. McDonald al‐
leged that Defendants Warden Marcus Hardy, Assistant War‐
den  Daryl  Edwards,  and  Chaplain  George  Adamson  were 
2                                                      No. 15‐1305 

denying his First Amendment free exercise rights as a practic‐
ing  Muslim.  He  sought  only  injunctive  relief  in  the  district 
court.   
    McDonald’s case hit a procedural snag because three years 
earlier  he  had  filed  a  claim  for  damages  based  on  the  same 
facts in the Illinois Court of Claims. More than two years later, 
when he had received no decision from the Court of Claims, 
he filed this case pro se in the district court. After the Court of 
Claims denied McDonald’s request for relief, the district court 
dismissed his federal complaint as barred by res judicata. 
    On appeal, defendants concede that McDonald’s suit is not 
barred by res judicata. Therefore, we reverse the judgment of 
the district court and remand for proceedings in conformity 
with this opinion. We express no opinion regarding the merits 
of defendants’ remaining arguments on appeal, which are not 
properly before the court at this stage. 
                            I. Background 
     Donald McDonald is an inmate at Stateville Correctional 
Center in Crest Hill, Illinois. On July 23, 2010, he filed a com‐
plaint in the Illinois Court of Claims against the Illinois De‐
partment  of  Corrections  for  violation  of  his  free  exercise 
rights.  In  his  complaint,  McDonald  alleged,  inter  alia,  that 
Muslim  inmates  at  Stateville  are  not  permitted  to  attend 
prayer service each Friday, that prison officials regularly steal 
Arabic prayer cassette tapes and Muslim prayer rugs, and that 
Christians are permitted to have more volunteers enter the fa‐
cility than are Muslims. He sought a damages award of $5,000 
No. 15‐1305                                                                         3

and an order requiring the Department to cease violating his 
religious rights.1 
    The Court of Claims held a hearing on McDonald’s claims, 
but it then failed to issue a decision for more than two years. 
While he was awaiting that decision, McDonald filed this case 
in the district court on March 14, 2013. His pro se complaint 
named  Chaplain  George  Adamson,  Warden  Marcus  Hardy, 
and Assistant Warden Daryl Edwards as defendants in their 
official  capacities.  It  sought  only  injunctive  relief.  Although 
the factual allegations in the federal complaint differ in some 
small  respects  from  the  Court  of  Claims  filing,  McDonald 
clearly  considered  it  part  of  the  same  case  he  had  filed  in 
2010.2 
    On July 24, 2013, the Court of Claims finally issued a deci‐
sion  in  McDonald’s  original  case.  The  court  rejected  all  of 
McDonald’s allegations in a terse two‐page order. The order 
directly  addressed  only  one  of  McDonald’s  factual  allega‐
tions, stating that evidence indicated that Muslim services oc‐
curred each Friday at Stateville unless the facility was on lock‐
down.  Defendants  then  moved  to  dismiss  the  federal  com‐
plaint,  arguing  that  the  Court  of  Claims  order  rendered 
McDonald’s federal complaint barred by res judicata. The dis‐
trict  court  granted  the  motion,  and  McDonald  timely  ap‐
pealed. 

                                                 
1 Notwithstanding McDonald’s prayer for relief, the Court of Claims ac‐

tually  lacks  jurisdiction  “to  issue  injunctive  relief  that  either  forbids  or 
compels actions by any State officer or agencies.” Knight v. State of Illinois, 
65 Ill. Ct. Cl. 210, 215 (2013). 
2 McDonald stated in the federal complaint that he “originally filed these 

claims to the Illinois Court of Claims … .” 
4                                                         No. 15‐1305 

                                       
                             II. Discussion 
     We  review  the  grant  of  a  motion  to  dismiss  under  Rule 
12(b)(6) de novo; we accept all facts pleaded as true and draw 
all reasonable inferences in McDonald’s favor. Thulin v. Shopko 
Stores Operating Co., 771 F.3d 994, 997 (7th Cir. 2014). 
     A.  Res Judicata 
    The doctrine of res judicata, or claim preclusion, “protects 
the finality” of a judgment and “prevents parties from under‐
mining it by attempting to relitigate the claim.” Palka v. City of 
Chicago, 662 F.3d 428, 437 (7th Cir. 2011). Where it applies, it 
prohibits relitigation not only of claims already decided in a 
prior proceeding, but also those that could have been litigated 
in that proceeding based on the same operative facts. Id. To 
determine whether McDonald’s federal claim is barred by the 
adverse judgment in the Court of Claims, we apply the pre‐
clusion  law  of  Illinois.  See  CFE  Grp.,  LLC  v.  Firstmerit  Bank, 
N.A., 809 F.3d 346, 351 (7th Cir. 2015). 
    Defendants are correct to concede that McDonald’s § 1983 
claim is not barred. Illinois law affords preclusive effect only 
to “a final judgment rendered by a court of competent juris‐
diction.” Arlin‐Golf, LLC v. Vill. of Arlington Heights, 631 F.3d 
818, 821 (7th Cir. 2011) (quoting Nowak v. St. Rita High Sch., 757 
N.E.2d 471, 477 (Ill. 2001)). The Illinois Court of Claims “is not 
a ‘court’ within the meaning of article VI of the Illinois Con‐
stitution  of 1970.” Klopfer v.  Court  of Claims, 676 N.E.2d  679, 
683 (Ill. Ct. App. 1997). It lacks jurisdiction to consider claims 
based upon a federal statute or the federal or state constitu‐
tions.  Michaelis  v.  Ill.  Dep’t  of  Mental  Health  &  Developmental 
Disability, 61 Ill. Ct. Cl. 270, 272 (2008). Therefore, it is not a 
No. 15‐1305                                                         5

“court  of  competent  jurisdiction”  under  Illinois  preclusion 
law. An adverse judgment in the Court of Claims does not bar 
a  subsequent  §  1983  claim  in  federal  court  based  upon  the 
same facts. The district court erred by dismissing McDonald’s 
complaint as barred by res judicata. 
   B.  Collateral Estoppel 
    Although they concede that res judicata is inapplicable, de‐
fendants argue for the first time on appeal that collateral es‐
toppel,  or  issue  preclusion,  bars  relitigation  of  three  of 
McDonald’s factual allegations. Specifically, defendants con‐
tend that the Court of Claims conclusively resolved McDon‐
ald’s allegations regarding the lack of weekly Friday Muslim 
prayer services, stolen prayer rugs, and stolen cassette tapes. 
They  concede  that  the  remaining  allegations  in  the  federal 
complaint  are  not  precluded  and  must  be  addressed  on  re‐
mand. 
    We decline to reach defendants’ collateral estoppel argu‐
ment. Although they are related, res judicata and collateral es‐
toppel are not the same. See Jones v. City of Alton, 757 F.2d 878, 
884 (7th Cir. 1985). Collateral estoppel “refers to the effect of 
a judgment in foreclosing litigation in a subsequent action of 
an issue of law or fact that has been actually litigated and de‐
cided.” Meyer v. Rigdon, 36 F.3d 1375, 1378 n.1 (7th Cir. 1994). 
Therefore, it  is  both  broader  and  narrower  than  res  judicata. 
Collateral estoppel is broader than res judicata because it bars 
relitigation  of  facts  conclusively  determined  in  a  previous 
proceeding  even  if  that  court  did  not  have  jurisdiction  over 
the  later  claim.  See  Grogan  v.  Garner,  498  U.S.  279,  284–85 
(1991) (explaining that a bankruptcy court in a dischargeabil‐
ity action would give preclusive effect to the facts underlying 
a fraud judgment even though only the bankruptcy court has 
6                                                          No. 15‐1305 

jurisdiction  over  the  dischargeability  action  itself).  It  is  also 
narrower because res judicata bars any suit involving the same 
operative facts, even if that specific cause of action was never 
litigated in the first court. Arlin Golf, 631 F.3d at 821. Thus, res 
judicata and collateral estoppel are separate legal doctrines. 
     Because  collateral  estoppel  is  a  distinct  affirmative  de‐
fense,  defendants  bore  the  burden  to  raise  it  in  the  district 
court  and  show  that  its  application  is  clear  on  the  face  of 
McDonald’s complaint. Adair v. Sherman, 230 F.3d 890, 894 (7th 
Cir. 2000); see also Sidney Hillman Health Ctr. of Rochester v. Ab‐
bott Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015) (because plain‐
tiffs  need  not  anticipate  an  affirmative  defense,  a  motion  to 
dismiss on such a ground should fail “[a]s long as there is a 
conceivable  set  of  facts,  consistent  with  the  complaint,  that 
would defeat [the defense]”). By arguing only res judicata be‐
low, defendants did not attempt to carry this burden with re‐
spect  to  collateral  estoppel.  We  will  not  affirm  a  judgment 
based  on  an  affirmative  defense  raised  for  the  first  time  on 
appeal. Marshall‐Mosby v. Corporate Receivables, Inc., 205 F.3d 
323, 327 (7th Cir. 2000). 
                             III. Conclusion 
   Because the Illinois Court of Claims lacked jurisdiction to 
decide McDonald’s federal constitutional claim, the judgment 
dismissing  his complaint is reversed. We decline to address 
defendants’ collateral estoppel arguments raised for the first 
time on appeal. The case is remanded to the district court for 
proceedings consistent with this opinion. On remand, the dis‐
No. 15‐1305                                                                     7

trict court is free to grant McDonald leave to amend his com‐
plaint, and defendants may then renew their motion to dis‐
miss.3 
                                                    REVERSED AND REMANDED. 
       
       
       
       
       




                                                 
3 We also leave defendants’ mootness argument for resolution on remand. 

Defendants argue that McDonald’s claim regarding lack of weekly Mus‐
lim prayer services is now moot. They submit a declaration from Chaplain 
Adamson stating that weekly services have been offered since January 11, 
2016, and a thank you note from McDonald acknowledging the change. 
Because voluntary cessation of a challenged practice does not deprive the 
federal courts of jurisdiction to determine its legality, we need not address 
at this point whether this evidence is sufficient to moot McDonald’s claim. 
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 
(2000). In the event that defendants renew their motion to dismiss, the dis‐
trict court can determine in the first instance whether they have met their 
“heavy burden” to persuade the court “that the challenged conduct can‐
not reasonably be expected to start up again.” Id.